DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 03/10/2022.

Information Disclosure Statement
                The information disclosure statement filed 04/04/2022 and 07/05/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 03/10/2022 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-5, 7-9, 12-14 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) in view of U.S Patent number 1441381 to E.J. SLATER (SLATER). 

Re: Claim 1:
PIROUZPANAH’09 discloses:
 A blower assembly comprising:
a housing (See Fig.1: ¶0015: housing 108);
a pair of side walls (See Fig.1: ¶0015: side walls 114, 122) of the housing;
at least one of the side walls including an air inlet (See Fig.1: ¶0015: 124);
an outer wall (See Fig.1: all along 128-126) of the housing connecting the side walls (See Fig.1: 114, 122), the outer wall including a cutoff portion (Fig. 1: ¶0015, the wall extends between cutoff portion 134-138), an outlet portion, and a scroll portion intermediate the outlet portion and the cutoff portion (See Fig.1: outlet portion 126-136);
an outlet (See Fig.2: 133 via 112) of the housing defined at least in part by the outlet portion (See Fig.1: as shown) and the cutoff portion (Fig. 1: ¶0015, cutoff portion 134-138); and
the outlet portion flaring outwardly away from the cutoff portion (See Fig.1: ¶0015-¶0016: outlet portion 126-136 extends away from the scroll portion) as the outlet portion (See Fig.2: outlet scroll portion 112-132) extends away from the scroll portion toward the outlet opening (Fig. 1: ¶0015-¶0016, outlet portion and outlet opening as shown), as regards flaring away PIROUZPANAH’09 teaches a system of optionally adjusting the width of the outlet of a blower by positioning an outlet wall plate extending from a scroll wall end point  to adjust the wall plate flare away from cutoff porting to have a claimed shape (PIROUZPANAH’09: See Figs. 1 and 8: ¶0016-¶0019) for moving the exhaust away from the fan . It would have been an obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the claimed apparatus whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV B.
PIROUZPANAH’09 discloses all the limitation of claim 1, as regards “the outlet portion and the scroll portion of the outer wall having a unitary, one-piece construction”, PIROUZPANAH’09 reference discloses the invention substantially as claimed (discussed supra) including wherein the scroll portion and the outlet portion of the outer wall being formed in two pieces and put together, but does not disclose the scroll portion and the outlet portion of the outer wall having a unitary, one-piece construction. Furthermore it is well known in the art that the outlet portion and scroll portion of the outer wall of the blower housing may be manufactured as a single piece or multiple piece shell or in two pieces (SLATER: page 1 lines 46-74), therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the scroll portion and the outlet portion of the outer wall have a unitary, one-piece construction, since it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04 V.

    PNG
    media_image1.png
    1056
    1028
    media_image1.png
    Greyscale

Re: Claim 2:
PIROUZPANAH’09 modified by SLATER discloses:
 	The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and wherein the cutoff portion has a single lip (See Fig.1: lip 134) extending from one side wall to the other side wall (See Fig.1: ¶0018: side walls 114, 122, and that outlet lip 150 is configured to seal outlet 132 to an appliance to prevent leakage between blower assembly 100 and the appliance, it is implied that sealing  of outlet 132 is conceivable only when edges of COF and opposing edges of the lip 134 are extended from one side wall 114 to other side wall 122 and COF is sealed with lip 150 of plate 138 to prevent any air leakage between blower assembly and the appliance); and
wherein the outlet (See Fig.1: outlet 133) of the housing is defined at least in part by the outlet portion and the single lip (See Fig.1:  outlet portion between lip 134 and outer lip 150).

Re: Claim 3:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and wherein the outlet portion of the outer wall includes an outlet end (See Figs.1-8: outlet end 150); and
wherein the outlet end and the cutoff portion have a permanently fixed distance therebetween (See Fig.1 as annotated by the examiner: when lip 134 is opened to maximum to the outlet portion of the outer wall 126 towards outlet end when locked at maximum flared opening)

Re: Claim 4:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and cutoff portion is permanently fixed against movement relative to the side walls (See Fig. 1: cut off portion 133 is permanently fixed between the side walls, since the side walls are at fixed width).



Re: Claim 5:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and wherein the cutoff portion has a unitary, one-piece construction (See Fig. 1 as annotated by the examiner: COF).

Re: Claim 7:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1 modified PIROUZPANAH’09 discloses all the limitations of claim 1, and as shown in figure 1 which demonstrates wherein the outlet portion of the housing outer wall is substantially planar. Further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide outlet portion of the housing outer wall being substantially planar since it is well known in the art that that outlet surfaces are generally planar surfaces for fastening the appropriate appliances.

Re: Claim 8:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 7, modified  PIROUZPANAH’09 discloses all the limitations of claim 7, and wherein the outer wall (PIROUZPANAH’09: See Fig.1: 126-128) includes a scroll portion end (PIROUZPANAH’09: 126)  between the scroll portion (PIROUZPANAH’09: See Fig.1: outlet scroll portion end 126) and the outlet portion (PIROUZPANAH’09: See Fig.1: 132), the scroll portion end (PIROUZPANAH’09: See Fig.1: outlet scroll portion end 126) forming a transition from the curvature of the scroll portion to the outlet portion (PIROUZPANAH’09: See Figs. 1 and 8: ¶0016-¶0019).

Re: Claim 9:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 8 modified PIROUZPANAH’09 discloses all the limitations of claim 8, and wherein the outlet portion includes a flange extending transversely to the substantially planar wall portion (See Fig.1: as annotated by the examiner).

Re: Claim 12:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 11, modified PIROUZPANAH’09 discloses all the limitations of claim 11, and wherein the outlet portion extends at an angle (PIROUZPANAH’09: discloses outlet portion extends at an angle with respect to upper plane formed by 138).
PIROUZPANAH’09 is silent regarding angle being in the range of 8 degrees to 13 degrees relative to the upper plane.
However, selection of a specific angle would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form claimed specific angle is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific value of claimed angle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed angle in accordance to the system requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 13:
PIROUZPANAH’09 modified by SLATER discloses:
 The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and further comprising a fan (PIROUZPANAH’09: See Fig.1: ¶0015: fan 104) and a motor (PIROUZPANAH’09: See Fig.1: ¶0015: motor 116) operable to rotate the fan.

Re: Claim 14:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 13, modified PIROUZPANAH’09 discloses all the limitations of claim 13, and wherein the motor includes an output shaft (PIROUZPANAH’09: See Fig.1: ¶0015: shaft 118); and
wherein the fan comprises:
a central hub (PIROUZPANAH’09:  ¶0015: hub 106) mounted to the output shaft;
end rings; and
blades (PIROUZPANAH’09: See Fig.1: ¶0015: blades 104) connecting the central hub (PIROUZPANAH’09: See Fig.1: 106) and end rings such that the central hub is intermediate the end rings along the blades (PIROUZPANAH’09: See Fig.1 as annotated by the examiner).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) in view of U.S Patent number 1441381 to E.J. SLATER (SLATER) as applied to claim 1 above, and further in view of U.S Patent number 3653116 to LOV et al. (LOV). 

Re: Claim 6:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, modified PIROUZPANAH’09   is silent regarding:
wherein the cutoff portion is welded to the side walls;
 however, LOV teaches:
wherein the cutoff portion is welded to the side walls (LOV: abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified PIROUZPANAH’09 to include the teachings of LOV, because LOV teaches a method of manufacturing a scroll housing and joining the outer wall with the side walls using welding technique for robust and sealed construction.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) in view of U.S Patent number 1441381 to E.J. SLATER (SLATER) as applied to claim 1 above, and further in view of U.S Publication number 2009/0035132 A1 to HARMAN (HARMAN) combined with the following reasons.

Re: Claim 10:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1 modified PIROUZPANAH’09 discloses all the limitations of claim 1, and 
wherein the scroll portion has a radius of curvature (RH) , the sine of a development angle (K), and the angle, in radians, between a portion of the scroll portion having the RH , a position adjacent a connection between the scroll portion and the outlet portion (K), an outer radius of a fan for use with the blower assembly (RW)
modified PIROUZPANAH’09 is silent regarding:
wherein the scroll portion has a radius of curvature (RH) defined according to the following equation:
RH = RW*(1+K*L) 
wherein:
K is the sine of a development angle in the range of 0.13 radians to 0.17 radians, 
L is the angle, in radians, between a portion of the scroll portion having the RH and a position adjacent a connection between the scroll portion and the outlet portion, and 
RW is an outer radius of a fan for use with the blower assembly.
PIROUZPANAH’09 discloses all the limitations of claim 9,
PIROUZPANAH’99 is silent regarding values of sine of a development angle in the range of 0.13 radians to 0.17 radians to determine that RH = RW*(1+K*L), however HARMAN teaches, multiple radii of curvature (RH i.e. E, F, G, H, I , J), sine of a development angle (K as shown in extreme right of figure 2), however claimed specific values of sine of a development angle in the range of 0.13 radians to 0.17 is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific values of claimed angle and calculating RH based on RW, K and L, since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an anticipated characteristics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed apparatus in accordance to the system requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 11:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 1, modified PIROUZPANAH’09 discloses all the limitations of claim 1, and wherein the housing has a height defined between an upper plane extending through the outlet end of the outlet portion and a lower plane extending tangential to a bottom of the outer wall (PIROUZPANAH’09 : See Fig 1 as annotated by the examiner, the upper and lower planes being parallel (PIROUZPANAH’09 : See Fig 1 as annotated by the examiner: the upper plane and lower planes are parallel) ; and the outlet portion extends transversely to the upper plane (PIROUZPANAH’09 : See Fig 1 as annotated by the examiner: the outlet portion traverses to the upper plane as shown).

Claim(s) 15, 17-19, 21-23 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) in view of U.S Patent number 1441381 to E.J. SLATER (SLATER). 

Re: Claim 15:
PIROUZPANAH’09 discloses:
A blower assembly comprising:
a housing (See Fig.1: ¶0015: housing 108);
a fan of the housing (See Fig.1: ¶0015: fan 104);
a motor (See Fig.1: ¶0015: motor 116) operable to rotate the fan;
side walls (See Fig.1: ¶0015: side walls 114, 122) of the housing on opposite sides of the fan (See Fig.1: ¶0015: fan 104), wherein at least one of the side walls includes an air inlet (See Fig.1: ¶0015: 124) of the housing;
an outer wall (See Fig.1: all along 128-126) of the housing connecting the side walls (See Fig.1: 114, 122), the outer wall including a cutoff portion (Fig. 1: ¶0015, the wall extends between cutoff portion 134-138), an outlet portion, and a scroll portion intermediate the outlet portion and the cutoff portion (See Fig.1: outlet portion 126-136);
the outlet portion and the scroll portion are constructed and assembled together;
an air outlet (See Fig.2: 133 via 112) of the housing defined at least in part by the outlet portion and the cutoff portion (See Fig.1: as annotated by the examiner); and
an evase of the housing comprising at least a portion of the outlet portion (See Fig.1: outlet portion 133) and the side walls (See Fig.1: ¶0015: side walls 114, 122), the evase configured to receive airflow traveling along the scroll portion and direct the airflow toward the outlet of the housing (this is implied).
PIROUZPANAH’09 reference discloses the invention substantially as claimed (discussed supra) including wherein the scroll portion and the outlet portion of the outer wall being formed in two pieces and put together, but does not disclose the scroll portion and the outlet portion of the outer wall having a unitary, one-piece construction. Furthermore it is well known in the art that the outlet portion and scroll portion of the outer wall of the blower housing may be manufactured as a single piece or multiple piece shell or in two pieces (SLATER: page 1 lines 46-74), therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the scroll portion and the outlet portion of the outer wall have a unitary, one-piece construction, since it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04 V.

Re: Claim 17:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15, modified PIROUZPANAH’09  discloses all the limitations of claim 15 , and wherein the evase is configured to provide a transition for air flow from a first, circumferential direction along the scroll portion to a second, more linear direction toward the outlet of the housing (the claim languages are merely functional languages, PIROUZPANAH’09 discloses all the structural limitations of claim 15 which would perform the same way as claimed, when the prior art device is the same as a device described in the specification for carrying out the claimed purpose, it can be assumed the device will inherently perform the claimed purpose (See MPEP 2112.02).	

Re: Claim 18:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15, modified PIROUZPANAH’09 discloses all the limitations of claim 15, and wherein the outlet portion includes an outlet end (See Figs.1-8: outlet end 150); and
wherein the outlet end and the cutoff portion have a permanently fixed distance therebetween (See Fig.1 as annotated by the examiner: when lip 134 is opened to maximum to the outlet portion of the outer wall 126 towards outlet end when locked at maximum flared opening).

Re: Claim 19:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15 modified PIROUZPANAH’09 discloses all the limitations of claim 15, and wherein the cutoff portion of the outer wall includes a single lip (See Fig.1:134) extending from one side wall to the other side wall (See Fig.1: ¶0018: side walls 114, 122, and that outlet lip 150 is configured to seal outlet 132 to an appliance to prevent leakage between blower assembly 100 and the appliance, it is implied that sealing  of outlet 132 is conceivable only when edges of COF and opposing edges of the lip 134 are extended from one side wall 114 to other side wall 122 and COF is sealed with lip 150 of plate 138 to prevent any air leakage between blower assembly and the appliance).
Re: Claim 21:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15 modified PIROUZPANAH’09 discloses all the limitations of claim 15, and PIROUZPANAH’09 discloses all the limitations of claim 1, and as shown in figure 1 which demonstrates wherein the outlet portion of the housing outer wall is substantially planar. Further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide outlet portion of the housing outer wall being substantially planar since it is well known in the art that that outlet surfaces are generally planar surfaces for fastening the appropriate appliances.

Re: Claim 22:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 21, modified PIROUZPANAH’09 discloses all the limitations of claim 21, and wherein the outer wall (See Fig.1: 126-128) includes a scroll portion end (126)  between the scroll portion (: See Fig.1: outlet scroll portion end 126) and the outlet portion (See Fig.1: 132), the scroll portion end (See Fig.1: outlet scroll portion end 126) forming a transition from the curvature of the scroll portion to the outlet portion (See Figs. 1 and 8: ¶0016-¶0019).

Re: Claim 23:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15, modified PIROUZPANAH’09 discloses all the limitations of claim 15, and wherein the housing has a height defined between an upper plane extending through the outlet end of the outlet portion and a lower plane extending tangential to a bottom of the outer wall (See Fig 1 as annotated by the examiner, the upper and lower planes being parallel (See Fig 1 as annotated by the examiner: the upper plane and lower planes are parallel) ; and the outlet portion extends transversely to the upper plane (See Fig 1 as annotated by the examiner: the outlet portion traverses to the upper plane as shown); and
PIROUZPANAH’09 discloses an angle (See Fig.1: discloses outlet portion extends at an angle with respect to upper plane formed by 138)
PIROUZPANAH’09 is silent regarding angle being in the range of 8 degrees to 13 degrees relative to the upper plane.
However, selection of a specific angle would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form claimed specific angle is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific value of claimed angle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed angle in accordance to the system requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) in view of U.S Patent number 1441381 to E.J. SLATER (SLATER) as applied to claim 15 above, and further in view of U.S Patent number 6332759 B1 to GUILLEMIN et al. (GUILLEMIN).

Re: Claim 16:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15, modified PIROUZPANAH’09 discloses all the limitations of claim 15, and wherein the evase provides a transition volume in the housing having a triangular prism shape (PIROUZPANAH’09: See Figs. 1 and 8: ¶0016-¶0019: at least when the wall plate is locked away from the cutoff which forms a transition volume having a triangular prism shape), furthermore such a triangular prism shape is well known in the art as explicitly taught by  GUILLEMIN (See Fig. 3 : col. 3 lines 1-7: further the outlet 42  forming a triangular shape as shown), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form volute which extends around a turbine or blower from a start region and flaring out progressively towards an outlet which provides the dynamic pressure of the air which flows in the outlet which optimizes the air flow.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. in view of U.S Patent number 1441381 to E.J. SLATER (SLATER) as applied to claim 15 above, and further in view of U.S Patent number 3653116 to LOV et al. (LOV). 

Re: Claim 20:
PIROUZPANAH’09 modified by SLATER discloses:
The blower assembly of claim 15, modified PIROUZPANAH’09 discloses all the limitations of claim 15, PIROUZPANAH’09   is silent regarding:
wherein the cutoff portion is welded to the side walls;
 however, LOV teaches:
wherein the cutoff portion is welded to the side walls (LOV: abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified PIROUZPANAH’09 to include the teachings of LOV, because LOV teaches a method of manufacturing a scroll housing and joining the outer wall with the side walls using welding technique for robust and sealed construction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 21, 2022